FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 9, 2021

                                        No. 04-21-00331-CR

                                  John Darrick RITTENBERRY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B20109
                            Honorable Rex Emerson, Judge Presiding


                                           ORDER
       After representing himself at trial, appellant was convicted of the offense of assault of a
peace officer. Appellant filed a pro se notice of appeal. The appellate record has been filed and
appellant’s brief is currently due on or before November 29, 2021.
        On November 1, 2021, appellant filed a letter in this court asking for the appointment of
counsel to represent him in this appeal. We, therefore, ABATE this case to the trial court and
ORDER the trial court to conduct a hearing to determine whether or not appellant is indigent. If
appellant is indigent, the trial court shall appoint counsel to represent appellant. If the trial court
finds that appellant is not indigent, the trial court should determine if appellant can make the
necessary arrangements for filing a brief. The trial court may, in its discretion, receive evidence
by sworn affidavit from appellant.
        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.
       All appellate deadlines are ABATED pending further orders from this court.
                                                                             FILE COPY




                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court